
	
		I
		111th CONGRESS
		2d Session
		H. R. 6280
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Polis of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate certain lands in the State of Colorado as
		  components of the National Wilderness Preservation System, to designate the Red
		  Table Mountain, Pisgah Mountain, Castle Peak, Tenmile, and Hoosier Ridge
		  Special Management Areas, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Eagle and Summit County
			 Wilderness Preservation Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Designation of additional wilderness in the State of
				Colorado.
					Sec. 4. Red Table Mountain, Pisgah Mountain, and Castle Peak
				special management areas.
					Sec. 5. Tenmile and Hoosier Ridge special management
				areas.
					Sec. 6. Porcupine Gulch Protection Area.
				
			2.DefinitionsIn this Act:
			(1)Secretary
			 concernedThe term Secretary concerned
			 means—
				(A)the Secretary of Agriculture, with respect
			 to National Forest System land; and
				(B)the Secretary of
			 the Interior, with respect to public land administered by the Secretary of the
			 Interior through the Bureau of Land Management.
				(2)Wilderness
			 areaThe term
			 wilderness area means each wilderness area designated, or area
			 of National Forest System land incorporated in an existing wilderness area, by
			 the amendments made by sections 3(a) and 4(c).
			3.Designation of
			 additional wilderness in the State of Colorado
			(a)DesignationSection 2(a) of the Colorado Wilderness Act
			 of 1993 (Public Law 103–77; 107 Stat. 756; 16 U.S.C. 1132 note) is
			 amended—
				(1)in paragraph (18),
			 by striking 1993, and inserting 1993, and certain lands
			 in the Acorn Creek/Ute Pass and Ptarmigan A areas of the White River National
			 Forest which comprise approximately 6,190 acres, as depicted on a map entitled
			 Additions to Ptarmigan Peak Wilderness Proposal and dated
			 September 2010,; and
				(2)by adding at the
			 end the following new paragraphs:
					
						(22)Certain lands in the White River National
				Forest which comprise approximately 4,440 acres, as depicted on a map entitled
				Hoosier Ridge Proposal and dated September 2010, and which shall
				be known as the Hoosier Ridge Wilderness.
						(23)Certain lands in the White River National
				Forest which comprise approximately 6,900 acres, as depicted on a map entitled
				Adam Mountain Wilderness Proposal and dated September 2010, and
				which shall be known as the Adam Mountain Wilderness.
						(24)Certain lands in the White River National
				Forest which comprise approximately 3,770 acres, as depicted on a map entitled
				Tenmile Proposal and dated September 2010, and which shall be
				known as the Tenmile Wilderness.
						(25)Certain lands in the White River National
				Forest which comprise approximately 8,960 acres, as depicted on a map entitled
				Williams Fork Wilderness Proposal and dated September 2010, and
				which shall be known as the Williams Fork Wilderness.
						(26)Certain public lands administered by the
				Colorado River Valley Field Office of the Bureau of Land Management which
				comprise approximately 14,670 acres, as depicted on a map entitled Bull
				Gulch Wilderness Proposal and dated September 2010, and which shall be
				known as the Bull Gulch Wilderness.
						(27)Certain lands administered by the Colorado
				River Valley Field Office of the Bureau of Land Management which comprise
				approximately 12,080 acres, as depicted on a map entitled Castle Peak
				Proposal and dated September 2010, and which shall be known as the
				Castle Peak Wilderness.
						(28)Certain lands in the No Name, West Lake
				Creek, and Woods Lake areas of the White River National Forest which comprise
				approximately 14,500 acres, as depicted on a map entitled Additions to
				Holy Cross Wilderness Proposal and dated September 2010, and which are
				hereby incorporated in and shall be deemed to be a part of the Holy Cross
				Wilderness designated by section 102(a)(5) of Public Law 96–560 (94 Stat.
				3266).
						(29)Certain lands in the Freeman Creek and
				Spraddle Creek areas of the White River National Forest which comprise
				approximately 10,280 acres, as depicted on a map entitled Additions to
				Eagles Nest Wilderness Proposal and dated September 2010, and which are
				hereby incorporated in and shall be deemed to be a part of the Eagles Nest
				Wilderness designated by the first section of Public Law 94–352 (90 Stat.
				870).
						.
				(b)Maps and legal
			 descriptions
				(1)FilingAs soon as practicable after the date of
			 enactment of this Act, the Secretary concerned shall file a map and a legal
			 description of each wilderness area with—
					(A)the Committee on Energy and Natural
			 Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					(2)Force of
			 lawThe maps and legal
			 descriptions filed under paragraph (1) shall have the same force and effect as
			 if included in this Act, except that the Secretary concerned may correct
			 typographical errors in the maps and legal descriptions.
				(3)Public
			 availabilityEach map and
			 legal description filed under paragraph (1) shall be on file and available for
			 public inspection in the appropriate offices of the Forest Service or Bureau of
			 Land Management.
				(c)AdministrationSubject to valid existing rights, the
			 wilderness areas shall be administered by the Secretary concerned in accordance
			 with this section, Public Law 103–77, and the Wilderness Act (16 U.S.C. 1131 et
			 seq.), except that—
				(1)any reference in the Wilderness Act to the
			 effective date of that Act shall be considered to be a reference to the date of
			 the enactment of this Act; and
				(2)any reference in
			 the Wilderness Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary concerned.
				(d)Fire management
			 and related activities
				(1)AuthorityThe Secretary concerned may take such
			 measures in a wilderness area as are necessary for the control of fire,
			 insects, and diseases in accordance with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress.
				(2)Funding
			 prioritiesNothing in this
			 section limits funding for fire and fuels management in the wilderness
			 areas.
				(3)Revision and
			 development of local fire management plansAs soon as practicable after the date of
			 enactment of this Act, the Secretary concerned shall amend the local fire
			 management plans that apply to the wilderness areas.
				(4)AdministrationConsistent with paragraph (1) and other
			 applicable Federal law, to ensure a timely and efficient response to fire
			 emergencies in the wilderness areas, the Secretary concerned shall—
					(A)not later than 1 year after the date of
			 enactment of this Act, establish agency approval procedures (including
			 appropriate delegations of authority to the Forest Supervisor, District
			 Manager, or other agency officials) for responding to fire emergencies;
			 and
					(B)enter into
			 agreements with the State of Colorado or local firefighting agencies.
					(e)Use of
			 horsesSubject to any terms
			 and conditions determined to be necessary by the Secretary concerned, nothing
			 in this section precludes horseback riding in, or the entry of recreational or
			 commercial saddle or pack stock into, a wilderness area in accordance with the
			 Wilderness Act (16 U.S.C. 1131).
			(f)Military
			 helicopter overflights
				(1)In
			 generalNothing in this Act
			 restricts or precludes, or should cause any other Federal regulation to
			 restrict or preclude—
					(A)low-level
			 overflights of military helicopters over the wilderness areas, including
			 military overflights that can be seen or heard within the wilderness
			 areas;
					(B)flight testing,
			 and evaluation over the wilderness areas; or
					(C)the designation or
			 creation of new units of special use airspace, or the establishment of military
			 flight training routes, over the wilderness areas.
					(2)Military aerial
			 navigation training exercisesThe Colorado Army National Guard, through
			 the High-Altitude Army National Guard Aviation Training Site, may conduct
			 aerial navigation training maneuver exercises over the wilderness areas
			 designated by the amendment made by subsection (a)(2)—
					(A)in the manner and degree consistent with
			 current authorizations, and under current interagency agreements, in effect as
			 of the date of the enactment of this Act; or
					(B)in a manner consistent with subsequent
			 interagency agreements between the Colorado Army National Guard or Department
			 of Defense and the Bureau of Land Management or the Forest Service.
					(g)Release of
			 wilderness study areas
				(1)FindingCongress finds that, for the purposes of
			 section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782(c)), the portions of the Castle Peak and Bull Gulch wilderness study areas
			 that are not designated wilderness by the amendment made by subsection (a)(2)
			 have been adequately studied for wilderness designation.
				(2)ReleaseAny public land referred to in paragraph
			 (1) that is not designated as wilderness by the amendment made by subsection
			 (a)(2)—
					(A)has been
			 adequately studied for wilderness designation pursuant to section 603(c) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c));
					(B)is no longer
			 subject to such section; and
					(C)shall be managed
			 in accordance with the applicable land use plan adopted under section 202 of
			 that Act (43 U.S.C. 1712).
					4.Red Table
			 Mountain, Pisgah Mountain, and Castle Peak special management areas
			(a)Designation of
			 additional areasSection 9(a)
			 of the Colorado Wilderness Act of 1993 (Public Law 103–77; 107 Stat. 764) is
			 amended by adding at the end the following new paragraphs:
				
					(4)Certain lands in the White River National
				Forest, comprising approximately 55,320 acres as generally depicted on a map
				entitled Red Table Mountain Area and dated September 2010,
				except that, with respect to these lands and consistent with this section, the
				Secretary of Agriculture may take any measures that the Secretary determines to
				be necessary to control fire, insects, and diseases, including, as the
				Secretary determines appropriate, the coordination of those activities with the
				State of Colorado or a local agency.
					(5)Certain public lands administered by the
				Colorado River Valley Field Office of the Bureau of Land Management, comprising
				approximately 13,770 acres as generally depicted on a map entitled
				Pisgah Mountain Area and dated September 2010.
					(6)Certain public lands administered by the
				Colorado River Valley Field Office of the Bureau of Land Management, comprising
				approximately 4,000 acres as generally depicted on a map entitled Castle
				Peak Area and dated September
				2010.
					.
			(b)ManagementSection 9(b) of the Colorado Wilderness Act
			 of 1993 (Public Law 103–77; 107 Stat. 764) is amended—
				(1)in paragraph (4),
			 by striking the second sentence; and
				(2)by adding at the
			 end the following new paragraphs:
					
						(4)(A)Except as otherwise provided in this Act,
				mechanized or motorized travel shall not be permitted in areas described in
				subsection (a).
							(B)(i)The Secretary of Agriculture may permit
				motorized travel on trail number 535 in the San Juan National Forest during
				periods of adequate snow cover.
								(ii)The Secretary of Agriculture shall
				permit bicycle travel on trail number 1912.1 (Red Hill) to the intersection
				with trail number 1870.1 (Mount Thomas), and on trail number 1870.1 (Mount
				Thomas) west of the intersection with trail number 1912.1 (Red Hill) in the
				White River National Forest.
								(5)(A)Nothing in this Act shall restrict,
				preclude or otherwise affect the use by the Colorado Army National Guard, a
				reserve component of the Armed Forces, of the Red Table Mountain Area, Pisgah
				Mountain Area or Castle Peak Area for helicopter training, testing, evaluation,
				emergency response, or other related air and ground operations—
								(i)in the manner and degree such uses
				were authorized to occur on the date of the enactment of the
				Eagle and Summit County Wilderness
				Preservation Act; or
								(ii)as authorized under future agreements
				between the Secretary of Agriculture, on behalf of the Forest Service, the
				Secretary of the Interior, on behalf of the Bureau of Land Management, and the
				Secretary of Defense.
								(B)Nothing in this Act restricts or
				precludes, or should cause any other Federal regulation to restrict or
				preclude—
								(i)low-level overflights of military
				helicopters over the Red Table Area, Pisgah Mountain Area, or Castle Peak
				Area;
								(ii)takeoffs or landings, or related air and
				ground operations in the event of an emergency or a search and rescue,
				emergency response, or recovery operation; or
								(iii)the designation, modification, or
				creation of new units of special use airspace, or the establishment of military
				flight training routes, over the Red Table Mountain Area, Pisgah Mountain Area,
				or Castle Peak Area.
								(C)Nothing in this Act shall create any
				protective perimeter or buffer zone. The fact that military activities or uses
				can be seen or heard from within the Red Table Mountain Area, Pisgah Mountain
				Area, or Castle Peak Area shall not preclude the conduct of those activities or
				uses outside the boundary of each
				area.
							.
				(c)Eventual
			 wilderness designation for castle peak and pisgah mountain areasSection 9 of the Colorado Wilderness Act of
			 1993 (Public Law 103–77; 107 Stat. 764) is amended by adding at the end the
			 following new subsection:
				
					(d)Eventual
				wilderness designation for castle peak and pisgah mountain areas
						(1)In
				generalThe Castle Peak and
				Pisgah Mountain areas designated by subsection (a) shall be designated as
				wilderness on the date on which the Secretary, in consultation with the
				Secretary of Defense, publishes in the Federal Register a notice that the
				Castle Peak and Pisgah Mountain areas are no longer needed by the Colorado Army
				National Guard for helicopter training, testing, or evaluation.
						(2)DesignationUpon
				designation under paragraph (1)—
							(A)the Castle Peak
				area shall be known as the Castle Peak Wilderness; and
							(B)the Pisgah
				Mountain area shall be known as the Pisgah Mountain Wilderness.
							(3)AdministrationSubject
				to valid existing rights, the land designated as wilderness by this subsection
				shall be administered by the Secretary in accordance with this Act and the
				Wilderness Act (16 U.S.C. 1131 et
				seq.).
						.
			(d)Cross reference
			 amendmentSection 8(b)(2)(A) of the Colorado Wilderness Act of
			 1993 (Public Law 103–77; 107 Stat. 762) is amended by striking Piedra,
			 Roubideau, and Tabeguache areas and inserting special management
			 areas.
			(e)Clerical
			 amendmentThe heading of
			 section 9 of the Colorado Wilderness Act of 1993 (Public Law 103–77; 107 Stat.
			 764) is amended to read as follows:
				
					9.Designation of
				special management
				areas
					.
			5.Tenmile and
			 Hoosier Ridge special management areas
			(a)DesignationThe following are hereby designated as
			 special management areas:
				(1)Certain Federal land located in the White
			 River National Forest, comprising approximately 3,240 acres, as generally
			 depicted on the map entitled Tenmile Proposal and dated
			 September 2010, which is designated as the Tenmile Special Management Area.
				(2)Certain Federal land located in the White
			 River National Forest, comprising approximately 1,620 acres, as generally
			 depicted on the map entitled Hoosier Ridge Proposal and dated
			 September 2010, which is designated as the Hoosier Ridge Special Management
			 Area.
				(b)Maps and legal
			 descriptions
				(1)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Secretary of
			 Agriculture shall file a map and a legal description of the special management
			 areas designated by subsection (a) (referred to in this section as the
			 special management areas) with—
					(A)the Committee on Energy and Natural
			 Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					(2)Force of
			 lawThe maps and legal
			 descriptions filed under paragraph (1) shall have the same force and effect as
			 if included in this Act, except that the Secretary may correct typographical
			 errors in the maps and legal descriptions.
				(3)Public
			 availabilityEach map and
			 legal description filed under paragraph (1) shall be on file and available for
			 public inspection in the appropriate offices of the Forest Service.
				(c)AdministrationThe Secretary of Agriculture shall
			 administer the special management areas in accordance with this section and any
			 laws (including regulations) relating to the National Forest System.
			(d)WithdrawalSubject to valid existing rights, the
			 Federal land in the special management areas is withdrawn from all forms
			 of—
				(1)entry, appropriation, or disposal under the
			 public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				(e)Prohibited
			 usesExcept as provided in
			 subsection (g), the following shall be prohibited on the Federal land within
			 the special management areas:
				(1)Permanent roads.
				(2)Permanent
			 structures.
				(3)Timber harvesting.
				(4)Except as
			 necessary to meet the minimum requirements for the administration of the
			 special management areas and to protect public health and safety—
					(A)the use of motorized vehicles; or
					(B)the establishment
			 of temporary roads.
					(5)Commercial enterprises, except as
			 necessary—
					(A)for realizing the
			 recreational or other wilderness purposes of the special management areas;
			 or
					(B)to fulfill the
			 purposes of subsections (f) and (g).
					(f)Wildfire,
			 insect, and disease managementConsistent with this section, the Secretary
			 of Agriculture may take any measures that the Secretary determines to be
			 necessary to control fire, insects, and diseases, including, as the Secretary
			 determines appropriate, the coordination of those activities with the State of
			 Colorado or local agency.
			(g)Regional
			 transportation projectsNothing in this section precludes the
			 Secretary of Agriculture from authorizing, consistent with applicable laws
			 (including regulations), the use or lease of Federal land within the Tenmile
			 Special Management Area for—
				(1)regional transportation projects, including
			 highway widening or realignment and construction of multimodal transportation
			 systems; and
				(2)infrastructure, activities, or safety
			 measures associated with the implementation or utilization of those
			 facilities.
				6.Porcupine Gulch
			 Protection Area
			(a)DesignationCertain
			 Federal land located in the White River National Forest, comprising
			 approximately 6,180 acres, as generally depicted on the map entitled
			 Porcupine Gulch Protection Area and dated September 2010, which
			 is hereby designated as the Porcupine Gulch Protection Area (referred to in
			 this section as the protection area).
			(b)Maps and legal
			 descriptions
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of Agriculture shall file a map and a legal description
			 of the protection area with—
					(A)the Committee on
			 Natural Resources of the House of Representatives; and
					(B)the Committee on
			 Energy and Natural Resources of the Senate.
					(2)Force of
			 lawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct typographical errors in the map and legal
			 description.
				(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Forest Service.
				(c)AdministrationThe
			 Secretary of Agriculture shall administer the protection area—
				(1)in accordance with
			 this section and any laws (including regulations) relating to the National
			 Forest System; and
				(2)except as provided
			 in subsection (f), to maintain the area’s wilderness character and potential
			 for inclusion in the National Wilderness Preservation System.
				(d)WithdrawalSubject
			 to valid existing rights, the Federal land in the protection area is withdrawn
			 from all forms of—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				(e)Prohibited
			 usesExcept as provided in subsection (f), the following shall be
			 prohibited on the Federal land within the protection area:
				(1)Permanent or
			 temporary roads.
				(2)Permanent
			 structures.
				(3)Commercial
			 enterprises.
				(4)Timber
			 harvesting.
				(5)Motorized and
			 mechanized vehicles.
				(f)Regional
			 transportation projectsNothing in this section precludes the
			 Secretary from authorizing, consistent with applicable laws (including
			 regulations), the use or lease of Federal land within the protection area
			 for—
				(1)regional transportation projects, including
			 highway widening or realignment and construction of multimodal transportation
			 systems; and
				(2)infrastructure, activities, or safety
			 measures associated with the implementation or utilization of those
			 facilities.
				(g)Wildfire,
			 insect, and disease managementConsistent with this section, the
			 Secretary of Agriculture may take any measures that the Secretary determines to
			 be necessary to control fire, insects, and diseases, including, as the
			 Secretary determines appropriate, the coordination of those activities with a
			 State or local agency.
			(h)Military
			 overflightsNothing in this
			 section restricts or precludes—
				(1)low-level
			 overflights of military aircraft over the Porcupine Gulch area, including
			 military overflights that can be seen or heard within the protection
			 area;
				(2)flight testing and
			 evaluation; or
				(3)the designation or
			 creation of new units of special use airspace, or the establishment of military
			 flight training routes, over the protection area.
				
